Title: Invoice from Robert Cary & Company, 28 September 1768
From: Robert Cary & Company
To: Washington, George



London 28 Septr 1768.

Invoice of Cost & Charges of Goods Shipd on board the Lord Cambden John Johnstoun Comr for Virginia upon the Acct & risque of Colo. Geo: Washington & to him consignd. Vizt


Alexr Duning Biscuit



White Bread o C. 1 Q. 22 lb. @ 28/
.12. 6


Cask, Package, & Waterage
. 3. 6


Saml Ballamy Iron



In a Cask
. 2. 6


3 M 30d. Nails at 15/
2. 5. 0


6 Inch headg Chisls 6/
. 3.  


6 ¾ Inch Do 6/
. 3.  


6 ½ Inch Do 5/
. 2. 6


4 best Curry Combs & B[rushes]
. 9.  


4 best sec[re]t Portmu Padlks
. 6.  


In a Cask
. 2. 6


21 M 20 flat p⟨ns⟩ 6/5
6.14. 9



Josh Middleditch Grocy



Mace ¼ lb. 20/
. 5.  


Nutmegs ¼ 9/4
. 2. 4


Cinnamon 1/4 17/
. 4. 3


Cloves ¼ 12/
. 3.  


White Ginger 2 10d.
. 1. 8


Salt Petre 25 10½
1. 1.10


Roach Allum 10 6d.
. 5.  


Jordan Almds 15 15
.18. 9


1 Jar new Raisons 1.20 Nett 1.5 @ 60/
.17. 8


1 Do Do Currts 1.7 Nett 60/
.18. 9


2 Jarr’s 5/ Cask 3/6
. 8. 6


Jno. Bradshaw Sein



One Saine 65 fathom long 9 feet deep in the middle, 7 feet at ends, ¾ Inch Mesh in the middle 3 strand twine
8.18. 0


2 Coils white rope weight 1 C. o Q. 14 lb. @ 45/
2.10. 7 1/2


2 Cable laid deepsea lines 4/
. 8.  


A Cask
. 5.  


Chas Brown Corks



10 Groce Velvet Corks 2/
1. 0. 0


Chas Wilkens Oil &ca



6 half pound bottles Mustard @ 1/
. 6.  


2 Quarts fine Oil
. 5.  


2 Bottles for Ditto
.  . 6


4 Quarts Capers
.12.  


4 Bottles for Do
. 1.  


4 Quarts of french Olives
.10.  


⟨4⟩ Bottles for Do
. 1.  


1 Box for the above
. 1. 6


Frans Nalder Cheese



To 1 Cheshe Cheese 59½ lb. @ 5½d.
1. 7. 3


To 3 dble Glostr Do 56 6
1. 8. 0


A Case to Do
. 1. 8


Benja. Kenton Porter



To 12 dozn Porter, bottled, packd & wir’d at 6/6
3.18. 0


To 1 Cask 5/6 Cartage &ca 3/
. 8. 6


Walr Humphreys Blan[ke]ts



2 Ps. best D[utch] Blankets 87/6
8.15. 0


4 dozn best plad hose No. 5 14/
2.16.  


Pack cloth 1 Truss
. 5.  



Jno. Walker Sugar



10 Single Loaves 1. 0. 8 72/
3.17. 1


10 dble Ditto 2. 24 92/
3. 5. 8


A Cask
. 2. 8


Jas Bryant Trunk



To a large str[on]g travelg lea: Chaize Trunk with oil cloth cover,
3. 3. 0


To Mattg & Cordg Ditto
. 1. 6


Jno. Didsbury Shoes



1 pr Boots s’d tops & lea[the]rs
1. 8. 0


4 pr dress shoes
1.14. 0


6 pr W: bla: Calla Pumps
1.13.  


Eliza. Nichols B[lacking] Balls



2 Setts best Shoe Brushs
. 3. 4


1 dozn la: blackg Balls
. 9.  


J. Brotherton Books



Beverley’s Histy of Virga
. 5.  


¼ lb. Sealing Wax
. 1.10 1/2


Sterry & Co. Leathr



2 Grain Skins
.18.  


2 Wax ditto
.19.  


1 dozn Orap Soles
. 8.  


1 dozn Butt Ditto
.15.  


Richards & Co. Hose



1 Mans fine Hatt
1. 0. 0


4 pr Men’s large spun silk hose @ 7/
1. 8.  


Box for the Hat
.  . 8


Robt Harrell W. Cds



To 4 pr Wool Cards 16d.
. 5. 4


Price & Nalder Gloves



0.7. Woms. best purple & Crim. Grain Kid Glo[ve]s & Mitts flod 24/
.14.  


0.7. Woms. best whe grain Kid Glo: & Mitts 21/
.12. 3


Lardner & B[aratt]y Hab[erdasher]y



6 M best s[hor]t wt. pins 8d.
. 4. 0


4 M do Corkg Do 12d.
. 4.  


500 do Londn Needles 8d.
. 3. 4


1 Gro: fine wire shirt Butns
. 3.  



Mary Scott & Son Cut[ler]y



3 Gro: platd high Butns on Iv[or]y 5/
.15.  


1½ gro: Do Coat 10/
.15.  


3 Setts [s]tro[n]g Pinchbeck buck. 2/6
. 7. 6


3 gro. bla: horn breast 10d.
. 2. 6


2 gro. Ditto Coat 18d.
. 3.  


1 pr cuttg out Scissars
. 1. 2


1 pr pocket Ditto
. 1. 6


1 pr finer Ditto
. 2.  


1 Shott Bag
. 2.  


Geo. Ribright Telas[cop]e



To a Mahagony 5 foot 6 Glass Telascope
2.12. 6


A Chest, Cord, & Cording
.19.  


Chas Lawrence Taylr



To makg yr mixture in grain Suit, & spare pr of Breech’s
1. 3. 0


To 3½ dozn of rich gold wire Coat Buttons @ 9/
1.11. 6


To 4½ dozn breast Do 4/6
1. 0. 3


To sowg Silk, Silk twist, Buck[ra]m Stays &ca
.10.  


To fine pillow fustion for 2 pr Breechs & 2 pair of Silk Garters
.13.  


To Dimoty to the Waistcoat Pockets to the Coat & Wastecoat & Sleeves
. 7.  


Leaver Legg Cloth



5½ yds best superfine Cloth in Grain high
5.10. 0


6 yds fine Shalloon 2/
.12.  


Wm Hallier Tinn



12 la: Tinn Sheets
. 8.  


1 plate Basket
. 4. 6


Dennis & Co. Sadlery



2 Very best broad Woolen Cirsingles, lind with Nt[s] leather with Steel Buckles & broad straps
. 5.  


2 pieces of Spunge
. 2.  


Ann Harris



Paid for 22 yds laylock Tobine @ 9/3 pr yd
10. 3. 6


Paid for 3 yds Persian 2/2
. 6. 6


Pd for 4 dozn Trimgs 3/6
.14.  


Makg the Negligee & Coat
1. 1. 0


Body, Sleeve lin[in]g & ferrt
. 3. 6


Making a Stomacher
. 2.  



James Gordon Seeds



10 lb. true turnep Cabbege
2.10.  


20 lb. Burnett
. 6. 8


20 lb. Lucerne
.16. 8


1 Peck earliest Peas
. 3.  


1 Galln whe Nonparil
. 2.  


1 Galln dwarf Marrow do
. 1. 4


1 Oz. Sugr loaf Cabbage
. 1.  


1 Oz. late Do
. 1.  


1 Oz. Savoy
.  . 6


3 Baggs
. 2. 3


Chest, Cord, & Cording
.19.  


Jno. Stabler Linn



3 ps. headen Rolls off 4 207 203 101½ 6d.
2.10. 9


1 ps. Irish ⅞ wide high bleachd No. 2 23 yd 15d.
1. 8. 9


1 ps. Do yd do No. 44 25 yds: 2/
2.10.  


1 ps. fine Do do No. 50 25 [yds.] 3/9
4.13. 9


1 ps. superfine Do 15 25 [yds.] 5/2
6. 9. 2


1 ps. suprfine Cambk 944 ⟨&⟩ Duty 80/
4.    


Box
4.    


Mauduit & Co. Woolen



1 ps. 6/4 light col[ore]d Duffield 26 yards @ 3/
3.18.  


1 ps. 6/4 dark col[ore]d Do 25 yds @ 3/
3.15.  


1 ps. Scarlt Calaman[c]a 40 yds
2. 4.  


Robt Cartony Tea



3 lb. finest Hyson Tea 18/
2.14.  


6 lb. fine Green Do 14/
4. 4.  


Canister & Box
. 6.  


S. Thorpe Mill[iner]y



A Whe Stomacher & Sleeve knots of Queen’s Ribbon
.15.  


A Do of Pink Shot ribbon
.15.  


A Green Sattin Coat
3. 0. 0


A Straw Bonnet lind rd & trimd wt. gn ribbon
.10. 6


2 Band Boxes
. 1.  


A Deal Box
. 1. 6


Bevan & Son Apothy



Venice Treacle 4/6 lb.
. 4. 6


Diascordium 2/6 lb.
. 2. 6


Spt Turpentine 1/6 lbs. 3 oz. 6
. 5.  


Strong Cinnam. Water 2/8 ⟨lbs.⟩ 2
. 5. 4


Green Phials 9d. 6 Dn
. 4. 6



Phial Corks 4d. 5 Groce
. 1. 8


Bottles & Potts
. 1. 3


Box & Cord
. 2. 6




   
      Christr Reeves Chariot &ca
   

To a new handsome Chariot, made of best Materials, handsomely carvd, carvd anticks to middle of Pillars, & carvd scrowl Corners to top of Pillars & roof, Batten sides, Sweeps of Sides & mouldings rd the roof carvd; with dble ribings, hind batten’s & fore battens archd and carvd; panneld back & Sides Japand & Polishd, & roof Japand; lined wt. green Morocco Leather trimmd with Cuffey Lace, an oval behind, a large Trunk under the Seat, the bottom coverd with red leather, & a handsome carpit to bottom: Plate Glass diamd cut, handsomely Paintd the Body & Carridge, & Whls paintd a glazd green; all the framd Work of Body gilt, handsome scrowl, shields Ornamend wt. flowers all over the Panls, body & Car[riag]e Oil varnishd; the car[riag]e wt. Iron Axletree screwd at end handsomely carvd scrowl Stand[ar]ds twisted behind & before, & Stays of foot board barrs & beads carvd with Scrowls & Paneled; Patent woorm Springs wt. brass Sockets; a boot coverd wt. lea[the]r Japand & garnishd, brass Nails, a han[dsome]e Seat cloth bd wt. brd la[ce] & 2 rows of hand[som]e fringe wt. gimp head, all compt
103. 0. 0


To 4 Venetion Patt. Blinds with Mahy frames
5.10.  


To 4 handsome harness, bridles, brass ornamt pieces on the Straps, brass arch’d Molden Housg & Winkers, polisht Bitts all compleat
14.10.  


To 2 ridg Sadles, stirps & Girths
2.16.  


To 2 Setts of Splinters & 2 main barrs wt. Ironwork
1.16.  


To 2 brass waterg & Plates with high rings
. 5.  


To 4 high brass rings, & 2 Waterg Locks & Plates
. 8.  


To a new covr made of Green Bays
1.15.  


To a strong deal case & casing ⟨of⟩ the Body
2.10.  


To Packing up the carridge & wheels
.10.  


To Carriage to Waterside
   . 4.   



288.18.  


Entry out Searchrs fees & shipg charges
3.17. 6


Freight Primage & Bills of Loadg
  8.10. 6 



 12. 8.  


Premo of £320 Insd at 2½ prCt & Policy
6.13. 6


Comn @ 2½ prCt
    7.14.   



£315.13. 6


Errors Excepted pr Robt Cary & Co.
